Exhibit 12.2 1/31/2011 GULF POWER COMPANY Computation of ratio of earnings to fixed charges plus preferred and preference dividend requirements for the five years ended December 31, 2010 Year ended December 31, Thousands of Dollars EARNINGS AS DEFINED IN ITEM -K: Earnings before income taxes $ Interest expense, net of amounts capitalized Distributions on mandatorily redeemable preferred securities 0 0 0 0 0 AFUDC - Debt funds Earnings as defined $ FIXED CHARGES AS DEFINED IN ITEM -K: Interest on long-term debt $ Interest on affiliated loans 80 Interest on interim obligations 37 Amort of debt disc, premium and expense, net Other interest charges Distributions on mandatorily redeemable preferred securities 0 0 0 0 0 Fixed charges as defined Tax deductible preferred dividends 0 0 0 0 0 Non-tax deductible preferred and preference dividends Ratio of net income before taxes to net income x x x x x Preferred and preference dividend requirements before income taxes Fixed charges plus preferred and preference dividend requirements $ RATIO OF EARNINGS TO FIXED CHARGES PLUS PREFERRED AND PREFERENCE DIVIDEND REQUIREMENTS
